DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Umera (U.S. Pub. No. 2013/0164614A1) in view of Kawaguchi et al. (hereinafter “Kawaguchi”) (U.S. Pub. No. 2016/0093859A1).
Regarding claim 1, Umera teaches a battery electrode comprising a current collector 3 coated with a conductive composition 2 (intermediate layer) and an active material layer 1 wherein the conductive composition improves adhesion properties to the active material layer (see paragraphs 39 and 46; FIG. 1).  The conductive composition for coating the current collector comprises a vinylsilane copolymer, a polycarboxylic acid, and a conductive auxiliary (conductive particles) (see paragraph 49).  The conductive composition may additionally contain an insulating filler (insulating particles) (see paragraph 170).
Umera is silent as to at least a portion of an end edge of the intermediate layer not covered with the active material layer, and wherein the intermediate layer has a higher mass content of the insulating particles in a region not covered with the active material layer then a mass content of the insulating particles in a region covered with the active material layer.
Kawaguchi teaches a positive electrode 10 comprising a positive composite layer 12, a positive electrode current collector 11, and an intermediate layer 15 interposed between the positive electrode current collector 11 and the positive composite layer 12 in a layered structure.  The intermediate layer 15 is disposed in such a manner that its edge projects from the positive composite layer 12 to form an exposed portion 15a (at least a portion of an end edge of the intermediate layer not covered with the active material layer) (see paragraph 66; FIG. 5).  A thickness D1 of a layer at the exposed portion 15a of the intermediate layer 15 is set to be greater than a thickness D2 of a layer at the non-exposed portion 15b, thus securely suppressing the peeling-off and slippage of the positive composite layer 12 from positive electrode current collector 11 (see paragraph 68).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the structure of the intermediate 
It is understood that in the combination of Kawaguchi with Umera, wherein Kawaguchi teaches that the exposed portion 15a of the intermediate layer 15 has a width S1 (see paragraph 67), that owing to the increased thickness of the exposed portion 15a relative to the non-exposed portion 15b, that a greater mass of the insulating filler of Umera would be found in the exposed portion 15a than in a section of the non-exposed portion 15b having an equal width S1 (the intermediate layer has a higher mass content of the insulating particles in a region not covered with the active material layer then a mass content of the insulating particles in a region covered with the active material layer).
Regarding claim 2, Umera teaches that the conductive auxiliary may include conducting carbon materials (see paragraph 126) and that the insulating filler may include alumina (see paragraph 164).
Regarding claim 3, Umera teaches that the conductive composition for coating the current collector may further include a surfactant (aggregation inhibitor) (see paragraph 170).
Regarding claims 4 and 5, Umera teaches that the battery electrode may be utilized in the construction of a lithium-ion battery cell comprising a positive electrode and a negative electrode which are layered together with a separator and disposed in an aluminum laminate cell (see paragraph 239).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727